Appeal from a decision and award of the Workmen’s Compensation Board. Claimant is a molder. The employer is engaged in the business of making electrical parts. In the work claimant used a ladle attached to a rod or handle three and one-half feet long. He dipped the ladle into a pot of molten metal and then twisted around to pour the metal into molds. This was his regular day by day course of operations. On February 23, 1951, while in the act of pouring off he “got like a shock here in my neck” and “it started aching in my back.” He stopped work. There is medical opinion that he suffered a traumatic myocitis over the lower cervical and upper dorsal para-spinal muscles and traumatic neuritis of the lower cervical and upper dorsal nerves bilaterally. There is further medical opinion that the act of twisting and pouring could cause this physical result. What is described is a definite injury. Even though the work is quite the usual work of the employee such an injury is a compensable accident in the classic sense of accident in workmen’s compensation law. A man might lift a weight every day for years in his regular work, but if one day he lifted the weight and broke his arm no one could doubt that the injury would be compensable. Decision and award affirmed, with costs to the Workmen’s Compensation Board. Poster, P. J., Brewster, Bergan and Halpern, JJ., concur.